United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2806
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Guy Wesley Hamilton,                     *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: January 15, 1999
                                Filed: February 2, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Guy Wesley Hamilton pleaded guilty to transportation and possession of child
pornography in violation of 18 U.S.C. § 2252(a)(1) and (a)(4)(B). The district court1
sentenced him to 51 months in prison and 3 years of supervised release. Hamilton
appeals this sentence, challenging his five-level enhancement for “engag[ing] in a
pattern of activity involving the sexual abuse or exploitation of a minor.” See U.S.S.G.
§ 2G2.2(b)(4). We affirm.



      1
        The HONORABLE JIMM LARRY HENDREN, Chief Judge, United States
District Court for the Western District of Arkansas.
       While investigating reports that Hamilton had sexually abused the seven-year-
old daughter of his live-in girlfriend, investigators uncovered a box of pornographic
videos and photographs and evidence Hamilton had downloaded child pornography
off the Internet onto his computer hard drive, back-up tapes, and diskettes. Hamilton
pleaded guilty to transporting and possessing the child pornography. The five-level
enhancement was imposed based upon the district court’s finding that he had sexually
abused the seven-year-old girl at least twice.

       Application Note 1 to § 2G2.2(b)(4) was amended in 1996 to expressly provide
that the five-level enhancement applies “whether or not the abuse or exploitation (A)
occurred during the course of the offense, (B) involved the same or different victims,
or (C) resulted in a conviction for such conduct.” In adopting this amendment, the
Sentencing Commission noted the enhancement therefore “is broader than the scope
of relevant conduct typically considered under § 1B1.3 (Relevant Conduct).” U.S.S.G.
App. C, amendment 537, effective Nov. 1, 1996; see United States v. Anderton, 136
F.3d 747, 750-51 (11th Cir. 1998). Hamilton first argues the amendment is
unconstitutional because it allows unrelated behavior to be used to enhance a sentence.
However, the enhancement is expressly authorized by § 2G2.2(b)(4), as amended, and
does not exceed the very broad constitutional power to legislatively define relevant
factors at sentencing. See United States v. Galloway, 976 F.2d 414, 422-27 (8th
Cir.1992), cert. denied, 507 U.S. 974 (1993).

       Hamilton next argues the district court clearly erred in finding sufficient
evidence that he warranted a § 2G2.2(b)(4) enhancement. We disagree. The
presentence report stated that the daughter told her mother Hamilton had “touched” her
on at least two occasions, the daughter&s school counselor “confirmed” the girl had
been sexually abused, and rape and sexual exploitation charges were brought against
Hamilton following his statement to investigators. Hamilton did not object to those
factual allegations. Moreover, at sentencing Hamilton denied he had inappropriately
touched the young girl but conceded his excessive drinking during this period may

                                          -2-
have caused him to forget such incidents. Hamilton also admitted sending a message
over the Internet stating he was sexually involved with a seven-year-old girl. Thus,
there was ample evidence supporting the district court’s finding the enhancement was
warranted.

      The judgment of the district court is affirmed.

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-